Title: Minutes of the Meeting of the Officers of the Virginia Regiment of 1754, 5 March 1771
From: Officers of the Virginia Regiment of 1754
To: 



[Winchester, 5 March 1771]

At a Meeting of the Officers of the first Virga Regiment held at Winchester the 5th Day of March 1771.
present


Collo. Geo. Washington
Collo. Stephens


Capt. Hog
Jas Mercer Gent. Atto. in fact of


Doctr Craich
Collo. Geo. Mercer


Collo. Washington Agent for Collo. Muse & Lt West
Andrew Waggoner representative of Capt. Waggoner


Collo. Washington having laid before the Members present a short Account of his proceedings down the river Ohio in Company with Doctr Craich & Capt. Crafurd on the 18th of Octber last in Consequence of the resolutions entered into at our last Meeting at Fredericksburg in August 1770 & reported his observations on the Lands located by the Order of Counsel in December 1769 with the Steps he had taken to survey the Lands from the mouth of the great Kanaway up to the Mountain on both Sides of the river the Members present were unanimously of Opinion that immediate Instructions be sent to Capt. Crafurd to prosecute the Survey begun on the 3d Day of November on both Sides of the great Kanaway from the Mouth of the

Mountain and after he has compleated the Survey of the Lands on the great Kanaway that he proceed as fast as possible to survey the Lands on the Branch of Monangahelas commonly known by the Name of Tygers Valley, agreable to the Instructions he shall receive from Collo. Washington & that he take every Opportunity of transmitting to Collo. Washington an Account of his proceedings on the Survey & such Observations or Occurrencies as may be necessary to direct him in his subsequent Instructions for compleating the Survey.
And further it was resolved that Collo. Washington be empowered to make out Instructions for Mr Crafurd as soon as possible to prosecute the Survey allready begun on the Kanaway, & from Time to Time to give him such subsequent Orders as may be necessary for carrying on & compleating the Survey or as he shall judge most conducive for the Interest of the Officers & Soldiers claiming under Governor Dinwiddies proclamation in 1754.
And in Order to enable the Surveyor to defray the necessary Expence of prosecuting the Survey the members present have resolved to advance the Sum of Eighty pounds to be paid by the officers or their representatives residing in the Colony in the proportion agreed on at our last meeting at Fredericksburg according to their respective ranks which Sum is to be lodged in the hands of Collo. Washington to be by him transmitted to Mr Crafurd for the purpose aforesaid to wit every field officer £11.5, each Captain £6.15 & each Subaltern £4.10 Curt money.
And as it is highly unreasonable that the sole Expense should be payed by the officers residing in the Colony only it is resolved that a Subscription be opened by each of the Members present for the Claimants in their respective Neighbourhoods & collect the Money from them to be transmitted to Collo. Washington as soon as possible for the purposes aforesaid & to be paid in the proportion of one Tenth of what each Subaltern pays.


Adam Stephen
Go: Washington for self Geo. Muse & John West


Js Mercer atty in fact for Geo: Mercer


Jas Craik


Andrw Wagginer
Petr Hog


